Title: From George Washington to Major General John Sullivan, 25 July 1777
From: Washington, George
To: Sullivan, John

 

Dr Sir
Pumpton Plains [N.J.] July the 25: 1777.

It is with no small concern, I am constrained to inform you, that I am constantly receiving Complaints from the People living contiguous to the Road of great abuses committed by the Division under your Command in their march through the Country. From their accounts, they have experienced the most wanton and insufferable injuries—Fences destroyed without the least apparent necessity, and a great number of Horses seized & taken away—In a word, according to them, they have suffered the most flagrant violation of their property. Perhaps their representations may be rather exaggerated beyond the bounds of strict truth—But I cannot but observe, that the Officers in the Quarter Master General’s department have informed me, that more Accounts have been presented to them, for Injuries done by your Division & of greater amounts than by the whole Army besides, and those carrying too a degree of authenticity with them, being certified in many Instances under the Officers hands. At the same time, that you are sensible how distressing such a conduct is to the Inhabitants, you well know it is highly disgraceful and unworthy of the Cause in which we are engaged—Add to this that it has a fatal & obvious tendency to prejudice their minds and to disaffect ’em. I must request, in the most earnest manner, your attention to this matter and to prevent in future by every exertion in your power, the like proceedings point out the scandal and impropriety of it to your Officers & urge them as they regard their honor and reputation, to use their endeavours to restrain such unwarrantable practices. I am Dr Sir Yr Most Obedt Servant.
